DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to claims 1-6, and 16, in the reply filed on February 8, 2022, is acknowledged.  Applicant elected the following species compound:

    PNG
    media_image1.png
    144
    213
    media_image1.png
    Greyscale

The examiner notes that the elected species is free of the prior art and non-obvious in light therefore.  The claimed compound is also known as STN CAS RN: 1629654-32-5 (entered STN database October 21, 2014).  However, none of the claims are limited to the elected species.

Status of the Claims
	Claims 1-6 and 8-21 are pending.  Claims 8-15 and 17-21 are withdrawn.  Claims 1-6 and 16 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the elected compound species, CPD-311, and those embodied by the instant Specification, is not considered enabled for the other compound species encompassed by Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
In the instant case, the claimed invention pertains to compounds of Formula (A), which are alleged by the Specification to treat or prevent viral infections.  
The State of the Prior Art and the Relative Skill of those in the Art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
As discussed above, the instantly claimed invention pertains to compounds of Formula (A), which are alleged by the Specification to treat or prevent viral infections.  At the time the instant application was filed, it would have been known by those of ordinary skill in the art that - compounds, in the vast majority of cases, demonstrate a remarkably high correlation between their structure, specificity and ability to produce a pharmacological effect.  At the same time, it would have also been generally assumed that two compounds with similar chemical properties would exhibit similar biological effects.  Thus, given a series of compounds that are shown to exert an activity of interest (or given a target of interest), the ordinarily skilled artisan would have expected that a limited genus of related compounds (e.g., compounds exhibiting near equal molecular shapes and volumes, approximately the same distribution of electrons, and similar physical properties such as hydrophobicity, etc.) would interact with the given target to elicit a related biological response.  
Accordingly, at the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods.  Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest.  Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest.  Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest.  In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation.
The Level of Predictability in the Art: Once a compound has been identified by ligand based and/or structure based drug design methods as potentially binding to the target molecule, it must be evaluated.  However, as discussed by Anderson (Chem and Biol 10:787-797, 2003), “it is important to consider that the ranking assigned by the scoring function is not always indicative of a true binding constant, since the model of the target:ligand interaction is inherently an approximation.  Usually, several molecules which scored well during the docking run are evaluated in further tests since even the top scoring molecule could fail in vitro assays… Finally, leads are brought into the wet lab for biochemical evaluation” (Page 794, Column 1).  By that point, as noted by Thiel (Nature Biotechnol 2:513-519, 2004), “libraries are small and hit rates are on the order of one in ten” (Page 517, Column 2).  This low level of predictability is not surprising considering that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, modifying even a single atom in a compound can dramatically change the compound’s overall structure and - even though complementarity in one portion of the compound might be improved by the chemical revision - the overall binding or activity might be severely compromised.  This is certainly true in the case.  For example, comparing the structures of CPD-015 and CPD-007, they appear relatively similar.  However, the EC50 value for CPD-015 is 0.016 and for CPD-007 is 15.543.  Thus, each change in structure must be evaluated for drastic changes in efficacy.
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification discloses 30 compounds species encompassed by Formula (A) that shows activity against DENV-2 in Vero-B cells in Table 3 on page 146 of the instant Specification.
Scope or Breadth of the Claims: As stated in MPEP 2164.01(c), “when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use” (emphasis added).  Thus, as stated in MPEP 2164.08, “[t]he focus of the examination inquiry is whether everything within the scope of the claim is enabled” (emphasis added).   Indeed, the Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557 (Fed. Cir. 1993) (emphasis added).  
At the same time, however, it is also recognized that not everything necessary to practice the invention need be disclosed.  Nor is it necessary that an Applicant test all the embodiments of his invention.  In re Angstadt, 537 F.2d 498 (CCPA 1976) (emphasis added).  In fact, as stated by the court in In re Buchner, 929 F.2d 660 (Fed. Cir. 1991), a patent need not teach, and preferably omits, what is well known in the art. 
Accordingly, for purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, Inc., v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable correlation” to the scope of the claims.  See also Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are drawn to compounds of Formula (A), which are alleged by the Specification to treat or prevent viral infections.  Considering that Formula (A) encompasses hundreds of millions of compound species, and potentially even more compound species, it is evident that the claims are broad.  Yet, as discussed above, the instant Specification discloses only 30 similarly structured compound species encompassed by Formula (A) are shown to have activity against a viral infection.  As such, the claim is extremely broad with respect to the disclosure.  The second inquiry is discussed in detail below.  
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  As discussed above, the claims are drawn to compounds of Formula (A), which are alleged by the Specification to treat and prevent viral infections.  Since identifying any compound which is capable of modulating the activity of a specific receptor, ion channel, or enzyme is extremely complex, the nature of the instant invention considered to be one of extreme complexity.  In the instant case, this complexity is exacerbated by the broadness of Formula (A) with respect to the disclosure since Formula (A) encompasses hundreds of millions of compound species, and potentially more compound species, whereas the instant Specification discloses only 30 such compound species exerting the disclosed activity.  Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds of millions of compounds encompassed by Formula (A) would exert the alleged activity based on the limited disclosure of 30 active compounds.  Although the skilled artisan would have known that certain chemical modifications to the disclosed compounds may predictably provide structurally related compounds having similarly activity, the skilled artisan would have also known that even minor structural changes can, and frequently will, drastically alter or eradicate a parent compound’s ability to modulate the activity of a specific receptor or enzyme.   Indeed, as evidenced by the high level of variability among the active compounds shown in Tables 3-6 of the instant Specification, significant unpredictability is demonstrated among claimed compounds since even minor modifications result in drastic changes in activity.  For example, in Table 3, EC50 values range for similarly structure compounds from as low as 0.016 for CPD-015 to 71.251 for CPD-012 and CPD-311 has an EC50 of 0.047.  This is particularly the case because CPD-015 and CPD-012 share a significant portion of the claimed formula (A).  Similarly, CPD-019 and CPD-311 have EC50 values of 39.881 and 0.047, respectively.  In particular CPD-012 and CPD-015 share identical cyclic groups A and C of formula (A) of independent claim 1.  Moreover, the only compound in the tables with the following moiety: 
    PNG
    media_image2.png
    71
    50
    media_image2.png
    Greyscale
is CPD-311.  It is unique, by definition, not representative.
Similarly, compounds 1-11, 13-20, 23, 238, 242, 311, 312, 313, and 314 (i.e., 29 of the 30 compounds) are each NH-aryl substituted with one or two methoxy for variables R1, R2, and B.  The only compound of the 30 that has any variability with the R1, R2, and cycle B is compound 12, which has a single hetero atom in the ring.
  Thus, in order to identify usable compounds of Formula (A), the skilled artisan (at minimum) would have to carry out ligand based drug design methods using the 30 disclosed compounds as a starting point and, assuming the structure of the target receptor was known, combine the findings with data derived from structure based drug design methods to arrive at a small library of “lead” compounds believed to possess the activity of interest.  The skilled artisan would then synthesize lead compounds that are within Formula (I) for in vitro testing.  At this point, however, even "the top scoring molecule could fail in vitro assays” (Page 794, Column 1) and “hit rates are on the order of one in ten” (Page 517, Column 2).  Given the unpredictability of the claimed compounds, as evidenced by Table 3 of the instant Specification, it is highly unpredictable whether any compound within the subgenus of compounds of Formula (A) identified by rational drug design based on the instant disclosure would, in fact, be usable.  Whether the other compounds of Formula (A) (i.e., those not identified by rational drug design based on the instant disclosure) would be usable is even less predictable.  As such, the only way to ascertain which of the hundreds of millions, and potentially more, of claimed compounds encompassed by Formula (A) are usable based on the limited disclosure would require undue experimentation.  That is, the only way one skilled in the art is enabled to use the entire scope of the claim based on the instant disclosure entails undue experimentation.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  

Suggestions to overcome this rejection:
I.	Define cyclic group “A” to be a phenyl or phenyl substituted with F or CN.  Cyclic Group "A" is phenyl optionally substituted with F or CN for compounds 1, 2, 3, 4, 5, 6, 8, 11, 12, 13, 14, 15, 23, 24, 27, 28, 238, 242, 311, 312, 313, and 314, which comprise 22 of the 30 compounds tested in Table 3 to be efficacious.
II.	Define R1, R2, and B consistent with the Tables, as almost all of those variables form an NH bound to a substituted Aryl.  Compounds 1-11, 13-20, 23, 238, 242, 311, 312, 313, and 314 (i.e., 29 of the 30 compounds) are each NH-aryl substituted with one or two methoxy for variables R1, R2, and B.  The only compound of the 30 that has any variability with the R1, R2, and cycle B is compound 12, which has a single hetero atom in the ring.
	Any amendment to the claims must find support in the Specification.  The examiner believes that narrowing the claims based on these suggestions may place the compound and compositions claims in condition for allowance.
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on M-F, 8:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628